*708The Supreme Court correctly concluded that the defendant met its “heavy burden” of proving “willful and avowed obstruction” on the part of its insured and thus was entitled to disclaim coverage based upon lack of cooperation (Thrasher v United States Liab. Ins. Co., 19 NY2d 159, 168; see State Farm Fire & Cas. Co. v Imeri, 182 AD2d 683; cf. Physicians’ Reciprocal Insurers v Keller, 243 AD2d 547). In opposition thereto, the plaintiff failed to raise a triable issue of fact sufficient to warrant denial of the defendant’s motion for summary judgment dismissing the complaint (see State Farm Fire & Cas. Co. v Imeri, supra; cf. Commercial Union Ins. Co. v Burr, 226 AD2d 416). Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.